Citation Nr: 0933038	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a left knee injury.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from September 
1975 to September 1978.  He also had a period of service in 
the Tennessee Army National Guard from September 1978 to 
September 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the claim.  

In May 2008, the Board remanded the issue for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

The Board notes that the Veteran submitted additional 
evidence directly to the Board without a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
after his appeal had been certified.  Review of the evidence 
reveals that it is duplicative of records already associated 
with the claims folder.  As such, this evidence need not be 
referred to the AOJ.  See 38 C.F.R. § 20.1304 (2008).

In a March 2006 statement, the Veteran referenced an injury 
to his right knee.  It is unclear, however, whether he 
intended to file a claim for service connection involving 
this joint.  As review of the claims folder does not reveal 
that the RO has addressed this issue, it is REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed October 1989 rating decision denied service 
connection for a left knee injury on the basis that there was 
no evidence the condition was incurred in or aggravated by 
the Veteran's period of active duty for training.  

2.  Additional evidence submitted since October 1989 on the 
issue of service connection for residuals of a left knee 
injury does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 1989 decision denying service connection 
for a left knee injury is final.  38 U.S.C.A. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 
(1989).

2.  New and material evidence has not been received since 
October 1989 to reopen the claim of entitlement to service 
connection for residuals of a left knee injury.  38 U.S.C.A. 
§§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
residuals of a left knee injury.  See January 2005 VA Form 
21-526; April 2006 notice of disagreement (NOD); December 
2006 VA Form 9.  The RO has declined to reopen the claim and 
has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the RO in Nashville, Tennessee, in 
October 1989 denied service connection for a left knee injury 
on the basis that there was no evidence the condition was 
incurred in or aggravated by the Veteran's period of active 
duty for training.  The RO notified the Veteran of this 
decision by letter dated November 1, 1989, but he did not 
file a timely appeal.  See 38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.129(a) (1989) (a NOD shall be filed within one 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

The Veteran filed a claim to reopen in January 2005, and this 
appeal ensues from the August 2005 rating decision that 
declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection will also be presumed 
for certain chronic diseases, including arthritis, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

Evidence before the RO in October 1989 included the Veteran's 
service treatment records, which reveal complaints involving 
his left knee.  In pertinent part, the Veteran was seen in 
July 1976, during his period of active service in the Army, 
with complaint of knee pain for one week.  He reported an old 
injury playing football and denied any recent injury at that 
time.  An x-ray showed no significant abnormality.  See 
chronological record of medical care; radiographic report.  
The assessment was musculoskeletal pain due to activity.  The 
Veteran was seen again the following month and assessed with 
knee pain.  See August 1976 chronological record of medical 
care.  On separation examination in July 1978, clinical 
evaluation of the lower extremities was normal.

Evidence before the RO in October 1989 also included private 
records.  In April 1982, the Veteran was seen with chief 
complaint of a left knee injury, at which time he reported 
sustaining an injury while playing basketball.  See records 
from Dr. A.H. Manugian.  X-rays were unremarkable.  The 
impression was Grade I medial collateral ligament strain, 
possible mid medial meniscal tear.  

The Veteran was also seen during his period of service with 
the Army National Guard.  In June 1984, he reported that his 
left knee was aching and in November 1984, he reported that 
he had injured his left knee while on active training at Camp 
Selby, Mississippi, in June of that year and that his left 
knee had locked up on him on October 29, 1984.  See 
chronological record of medical care.  

In a November 1984 letter, [redacted], Battery C Clerk for 
the 3rd Howitzer Battalion, 115th Field Artillery of the 
Tennessee Army National Guard, reported that the Veteran 
injured his left leg during annual training (summer camp) in 
June 1984.  Dr. Manugian reported in another November 1984 
letter that the Veteran was under his care for a left knee 
injury sustained at camp in June 1984.  In a January 1986 
letter, Dr. W.H. Knight reported that the Veteran had had 
chronic mechanical problems with his left knee since he saw 
Dr. Manugian in 1984 and that Dr. Manugian had written a 
letter stating that the knee injury occurred in June 1984 
while the Veteran was at military camp.  

At this juncture, the Board notes that an August 1989 rating 
decision initially denied the claim for service connection.  
The RO noted the July 1976 service treatment record in which 
the Veteran reported no recent injury to his left knee but 
reported an old injury.  The RO also noted the April 1982 
record when the Veteran was seen as a civilian and reported 
injuring his knee while playing basketball, as well as the 
June 1984 record while in National Guard camp.  The RO 
acknowledged that the Veteran had fallen during National 
Guard training in June 1984, but found that the knee had been 
previously injured on at least two occasions and that the 
fall represented one more in a series of symptoms of a 
disabled knee.  The RO further found there was no indication 
of any chronic aggravation until the Veteran left the period 
of training.  

Lastly, the evidence before the RO in October 1989 also 
included an August 1989 VA compensation and pension (C&P) 
examination report.  The impression made at the time of the 
examination was residuals of an old injury to left knee, 
postoperative left knee reconstruction, degenerative changes 
present.  

The October 1989 rating decision confirmed the August 1989 
rating decision by finding that subsequent evidence, namely 
the August 1989 VA C&P examination report, did not change the 
previous decision because there was no evidence the Veteran's 
condition was incurred in, or aggravated by, his period of 
active duty for training.  

The evidence added to the record since October 1989 includes 
a statement from the Veteran that was received at the Board 
in July 2009.  In this statement, the Veteran reports that he 
originally injured his left knee while in the regular Army 
and reinjured it during service in the National Guard.  The 
evidence added to the record since October 1989 also includes 
copies of service treatment records; copies of the November 
1984 letters from Dr. Manugian and [redacted]; and private 
treatment records from the Memphis Orthopedic Group, 
Methodist Hospitals of Memphis, and Dr. Manugian, which 
reveal that the Veteran has continued to receive treatment 
related to his left knee.  

The copies of the service treatment records and November 1984 
letters from Dr. Manugian and [redacted] were before the RO 
in October 1989 and are not new.  The Veteran's statement is 
cumulative because in 1989 the RO considered the July 1976 
complaints related to the Veteran's left knee during his 
period of active service with the Army, as well as the injury 
in June 1984.  The other evidence added to the record since 
October 1989 is new in the sense that it was not previously 
of record.  It is not considered material, however, as it 
does not cure the previous evidentiary defect at the time of 
the October 1989 rating decision.  While the medical evidence 
reveals treatment for the Veteran's left knee following his 
military service, none of the medical records show that the 
Veteran's left knee condition was incurred in or aggravated 
during any period of service.  The new medical evidence only 
shows treatment for a left knee disorder after service.  As 
such, the Board finds that the record does not contain new 
and material evidence to reopen the claim for entitlement to 
service connection for residuals of a left knee injury and 
that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the August 2005 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
need to submit new and material evidence to reopen the claim 
and of his and VA's respective duties in obtaining evidence.  
The Veteran was specifically informed that his claim had 
previously been denied because there was no evidence his 
condition was incurred in or aggravated by service and that 
the evidence he submitted needed to relate to this fact.  See 
June 2005 letter.  Accordingly, the duty to notify has been 
fulfilled.  See Quartuccio, 16 Vet. App. at 187; Kent, 20 
Vet. App. at 10 (2006).  The Veteran was provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in a December 2006 
statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service and private treatment records 
have been associated with the claims folder, as was an August 
1989 VA C&P examination report.  A more contemporaneous VA 
examination in connection with the claim is not required in 
the absence of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a left knee 
injury.  The request to reopen this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


